Citation Nr: 1755452	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 10-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1987 to February 1995 and from March 1997 to March 2009.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, among other things, granted service connection for a left foot bunion and assigned a noncompensable rating. The Veteran timely appealed. Jurisdiction of the matter is now with the RO in Atlanta, Georgia.

When that matter came before the Board in March 2017, the Board granted a compensable rating for the Veteran's left foot bunion (hallux valgus), finding that the criteria for a 10 percent rating had been met. In addition, the Board determined that the Veteran requested unemployability due to his service-connected disabilities, when he noted in his April 2010 VA Form 9 that he was actively seeking to retrain himself, but that most jobs that he is qualified for require the use of his feet. The Board went on to state that where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record). After making this determination, the Board remanded the issue of TDIU for further development by the RO. 

The development had been substantially completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record does not show that the Veteran has been unable to obtain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any time period on appeal. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.16 (a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2017).

Here, the Veteran's TDIU claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records. VA examinations have been conducted and any necessary opinions obtained. 

The Board also notes that actions requested in the prior remand have been undertaken, but requests for social and industrial surveys are no longer accepted, and the need for such a survey is moot. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria & Analysis of TDIU claim

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation Service, on an extraschedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is nevertheless unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The Veteran is currently assigned ratings of 50 percent for PTSD (which was initially evaluated as 30 percent disabling effective from September 29, 2011, to November 7, 2014); 20 percent for left lower sciatic nerve involvement; 10 percent for right lower sciatic nerve involvement; 10 percent for thoracolumbar spine degenerative disc disease with arthritis; 10 percent for left foot bunion; 10 percent for right foot bunion; as well as noncompensable ratings for internal hemorrhoids and residual scar of the right foot, status post bunionectomy, creating a total combined rating of 70 percent from September 29, 2011, to November 7, 2014, and 80 percent thereafter. Accordingly, the Veteran is schedularly eligible for TDIU consideration as of September 29, 2011. Prior to that date, his combined disability evaluation was 30 percent; thus, prior to September 29, 2011, the Veteran was not schedularly eligible for TDIU consideration. As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted for the period prior to September 29, 2011, and will consider entitlement to TDIU on a schedular basis thereafter.

The Veteran claims that he is entitled to a total rating based on individual unemployability due to service-connected disability (TDIU). However, the evidence of record does not illustrate that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment. 

Review of the evidence reflects that in July 2011, the Veteran reported having worked since August 2010 at Fort Riley, Kansas, as a civilian contractor. At a March 2013 treatment visit, the Veteran reported working at Fort Bragg. In an October 2013 evaluation, the Veteran described his post-service work history in detail, noting only a few instances of unemployment that resulted from budget cuts or expiring contracts and that lasted a few months at most. In a November 2014 letter from a physician at the VA Hinesville CBOC, the physician states the Veteran's medication should not affect his ability to perform the duties of a U.S. Customs and Border protection agent, including his ability to safely carry a weapon. A January 2015 VA examination for PTSD reflects the Veteran was employed at a temporary job at the post office in Hinesville, Georgia. A June 2016 record from the Charleston VAMC similarly reflects the Veteran was employed and reported having some increase in work stress in the past few weeks. An August 2016 physical therapy note from the VA Goose Creek Outpatient Clinic reflects the Veteran was employed and had worked the previous weekend. An August 2016 progress note reflects the Veteran was employed full-time working night shift for the U.S. Government in passports, and traveled to see his family on weekends.
 
Based on the evidence of record, the Board notes that there is no evidence that any difficulties the Veteran has experienced to date have resulted in the total inability to obtain and maintain substantially gainful employment. Importantly, as he reported to multiple VA examiners and treatment providers, the Veteran has consistently maintained at least part-time employment throughout the appeal period with only temporary, short-term periods of unemployment related to budgetary or contracting issues, not to his service-connected disabilities. He is thus, by his own reports, able to obtain and retain gainful employment. This is so for the entirety of the appeal period. Accordingly, the Board declines to remand the claim for TDIU for referral to the Director of VA Compensation Service for consideration of TDIU on an extraschedular basis prior to September 29, 2011, and finds that entitlement to TDIU is not warranted on a schedular basis thereafter. The claim is denied. 


ORDER

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


